                  CaseComplaint
AO 91 (Rev 8/01) Criminal 7:19-po-00123             Document 1 Filed on 04/27/19 in TXSD Page 1 of 1


                                           United States District Court
           SOUTHERN                                         DISTRICT OF                                         TEXAS
                                                          McALLEN DIVISION
   UNITED STATES OF AMERICA

                            V.                                                      CRIMINAL COMPLAINT
        Alvaro CARDOZA-Guerrero                                                                 Case Number: 7:19-po- 0123
                073 756 000
                YOB: 1976
                POB: Mexico
                Name and Address of Defendant



             I, the undersigned complainant state that the following is true and correct to the best of my

knowledge and belief. On or about                             August 11, 2017              in             Hidalgo              County, in

the                   Southern                      District of          Texas                   defendant(s) did,
(Track Statutory Language of Offense)
being then and there an alien did, knowingly and unlawfully enter the United States at a place other than
as designated by immigration officers:

in violation of Title                           8     United States Code, Section(s)                            1325 (a) (1)

I further state that I am a(n)                         Deportation Officer              and that this complaint is based on the

following facts:

On April 25, 2019, Alvaro CARDOZA-Guerrero was encountered by Immigration Officers at the Hidalgo County
Jail in Edinburg, Texas. An Immigration Detainer was placed upon the defendant and he was remanded to the
custody of Immigration and Customs Enforcement on April 26, 2019. When questioned as to his citizenship,
defendant stated that he is a citizen and national of Mexico who illegally entered the United States on or about
August 11, 2017 by wading the Rio Grande River at or near Pharr, Texas.



I DECLARE UNDER PENALTY OF PERJURY THAT THE STATEMENTS IN THIS COMPLAINT ARE TRUE AND CORRECT.

Continued on the attached sheet and made a part of this complaint:                                        Yes              X       No



                                                                          /s/           Maurice Sanchez
Sworn to before me and subscribed in my presence,                         Printed Name of Complainant

April 27, 2019                                                      at    McAllen, Texas
Date                                                                      City and State

J. Scott Hacker, U.S. Magistrate Judge
Name and Title of Judicial Officer                                        Signature of Judicial Officer
